



COURT OF APPEAL FOR ONTARIO

CITATION:
R. v. Schumacher, 2012
    ONCA 513

DATE: 20120724

DOCKET: C53555

Rosenberg, Juriansz and Epstein JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and

Michael Schumacher

Appellant

Mark Halfyard, for the appellant

David P. Finley, for the respondent

Heard: June 28, 2012

On appeal from the sentence imposed on January 11, 2011 by
    Justice Bruce J. Frazer of the Ontario Court of Justice.

APPEAL BOOK ENDORSEMENT

[1]

We are satisfied that the trial judge did not err in finding that the
    joint submission was contrary to the public interest.

[2]

That said, having decided to jump the joint submission the trial judge
    had to give effect to his own findings that the appellants involvement was
    different from that of King who was clearly the instigator and main actor in
    the offences. It therefore falls to this court to impose the appropriate
    sentence. Given the appellants lesser role, the pre-trial custody, the time spent
    on house arrest and most importantly the compelling fresh evidence we think the
    appropriate sentence is 9 months imprisonment.

[3]

Accordingly the appeal is allowed, the sentence reduced to 9
    months imprisonment.   The probation order will remain on the same terms as
    imposed by the trial judge.


